Citation Nr: 1547523	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for right knee chondromalacia patella and assigned a 10 percent rating effective November 1, 2006. 

In September 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  In February 2013, the Board remanded the claims for additional development and adjudicative action.  The case now returns to the Board for further appellate review.


FINDING OF FACT

At worst, flexion in the right knee is limited by pain to 90 degrees, and extension is 0 degrees; instability of the right knee has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for right knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5257, 5260, 5261 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015).  

The Veteran was provided the relevant notice for his service connection claim in a December 2006 letter, prior to the initial adjudication of his claim in the July 2007 rating decision at issue.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In cases where service connection has been granted and an initial disability rating and effective date assigned, as in the current case, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Neither the Veteran nor his representative has alleged any prejudice with regard to the notice he was provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right knee disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, there has been compliance with the Board's February 2013 remand directives to obtain the Veteran's outstanding VA treatment records and afford him a VA examination to determine the current severity of his right knee condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's service-connected right knee disability is currently evaluated by analogy under 38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.  

Under DC 5260, limitation of flexion of the leg, a 0 percent rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, limitation of extension of the leg, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

First, the Board notes that a compensable rating under DC 5260 (limitation of flexion) is not warranted.  During a May 2007 VA examination, flexion was 120 degrees, and the examiner stated that there was no additional limitation due to pain, fatigue, weakness, or repetitive testing.  VA treatment records document flexion of 135 degrees in March 2009, 130 degrees in June 2009, 120 degrees in March 2010, 130 degrees in November 2010, and 110 degrees in February 2012 and December 2012.  The most recent VA examination, from April 2013, recorded flexion of 120 degrees with the onset of pain at 90 degrees.  None of these findings correspond to the criteria for a 10 percent rating under DC 5260, namely flexion limited to 45 degrees.

Similarly, the criteria for a compensable rating under DC 5261 (limitation of extension) have not been satisfied.  A 10 percent rating under DC 5261 is assigned when extension is limited to 10 degrees.  However, the two VA examinations of record, from May 2007 and April 2013, both document full extension without pain or other limiting factors.  VA treatment records from March 2009 noted extension of -3 degrees, and additional records from June 2009, March 2010, November 2010, February 2012, and December 2012 all documented full extension.

With respect to DC 5257, a rating higher than the currently assigned 10 percent rating requires "moderate" recurrent subluxation or instability.  Notably, the Veteran was prescribed a neoprene brace for his knee in March 2009.  However, the VA treatment records from that date specifically document that the knee was stable.  Additional records from June 2009, November 2010, February 2012 and December 2012 also noted no instability present in the knee.  The May 2007 and April 2013 VA examinations also recorded normal stability findings.

The Board has considered whether other Diagnostic Codes pertaining to knee disabilities are applicable to the Veteran's condition.  However, there are no diagnoses or other objective findings pertaining to ankylosis of the knee (DC 5256), dislocated semilunar cartilage (DC 5258), symptomatic removal of semilunar cartilage (DC 5259), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).

Notably, under DC 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

A claimant who has arthritis as shown by X-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Here, the evidence of record clearly documents arthritis in the right knee.  However, a separate rating under DC 5003, in addition to the currently assigned rating under DC 5257, is not warranted.  For a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  VAOPGCPREC 23-97.  In this case, the Veteran's full extension does not correspond to the criteria for a noncompensable rating under DC 5261 (extension limited to 5 degrees), and his flexion limited to 90 degrees by pain does not correspond to the criteria for a noncompensable rating under DC 5260 (flexion limited to 60 degrees).  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as giving way of the knee.  Hearing Transcript at 4-5.  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.  That is, the currently assigned rating under DC 5257 contemplates "slight" instability of the knee.  As discussed above, in the absence of any objective findings of instability, a higher rating is not warranted.

For these reasons, a schedular rating higher than 10 percent is not warranted for the Veteran's right knee chondromalacia patella.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's pain, limitation of motion, and subjective reports of instability in the knee are expressly contemplated by the rating schedule.  There is no indication that his knee condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating higher than 10 percent for right knee chondromalacia patella is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


